Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Objections
Claim 9 is objected to because of the following informalities: “layer” in line 4 should be “layer;”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 16, the claim recites the limitation “the conductive portion” in line(s) 5. There is insufficient antecedent basis for this limitation in the claim.

Regarding claims 17-20, because of their dependency on claim 16, these claims are also rejected for the reasons set forth above with respect to claim 16.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 9, 10, 15, 16, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kao (US 20150262860).

Regarding claim 1. Kao discloses A semiconductor structure 200, comprising: 
an integrated circuit 210 [0010]-[0012]; 
a low-k dielectric layer 212 [0013] over the integrated circuit (Fig 12); 
an etch stop layer 405 over the low-k dielectric layer (Fig 12), 
wherein a portion of the etch stop layer has a straight sidewall (Fig 12: see the portion immediately adjacent to the 216) and a concave sidewall (Fig 12: see the portion near the numeral 610A); 
a barrier layer 810 over the etch stop layer, 
wherein the barrier layer is in contact with a top surface of the portion of the etch stop layer and the straight sidewall of the portion of the etch stop layer (Fig 12); 
a conductive layer 605/610 over the etch stop layer (Fig 12); and 
a void region 820 vertically extending through the conductive layer, the barrier layer, and the etch stop layer (Fig 12), 


Regarding claim 2. Kao discloses The semiconductor structure of claim 1, wherein a first end (Fig 12: the ends of 810 exposed to the 820) of the barrier layer is exposed to the void region.

Regarding claim 3. Kao discloses The semiconductor structure of claim 2, further comprising a dielectric layer 320 over the conductive layer (Fig 12), 
wherein a second end (Fig 12: see the end of 810 immediately adjacent to eh top surface of 320) of the barrier layer is in contact with the dielectric layer.

Regarding claim 9. Kao discloses A semiconductor structure 200, comprising: 
an integrated circuit 210 [0010]-[0012]; 
a first dielectric layer 212 over the integrated circuit (Fig 12); 
an etch stop layer 405 over the first dielectric layer
a barrier layer 216 over the etch stop layer (Fig 12); 
a conductive layer 310 over the barrier layer (Fig 12); and 
a void region 820 vertically extending through the conductive layer, the barrier layer, and the etch stop layer (Fig 12; see also Fig 11), 
the void region having an upper portion (Fig 12: the portion of 820 immediately above between 310), a middle portion (Fig 12: the portion of 820 between 310) below 
wherein the middle portion is narrower than the upper portion and the lower portion (Fig 12: due to the laterally protruded portions of 720 in between 310).

Regarding claim 10. Kao discloses The semiconductor structure of claim 9, further comprising a capping layer 320 covering the conductive layer (Fig 12), 
wherein the conductive layer is separated from the void region by the capping layer (Fig 12).

Regarding claim 15. Kao discloses The semiconductor structure of claim 9, wherein a topmost position of the void region is higher than a top surface of the conductive layer (Fig 12).

Regarding claim 16. Kao discloses A semiconductor structure 200, comprising: 
an integrated circuit 210 [0010]-[0012]; 
a first dielectric layer 320 over the integrated circuit (Fig 12); 
an etch stop layer 405 over the first dielectric layer (Fig 12); 
a conductive layer 214/605/610 (including 214A/610A) over the barrier layer (Fig 12), 
wherein the conductive portion has a via portion (610A/214A) extends downwardly through the etch stop layer and the first dielectric layer (Fig 12), and 

a void region 820 vertically extending through the conductive layer, the barrier layer and the etch stop layer (Fig 12), 
wherein the first portion of the etch stop layer is exposed to the void region (Fig 12); and a second dielectric layer 810 covering the conductive layer (Fig 12: 810 covering lateral sides of the conductive layer) , 
wherein the second portion of the etch stop layer is in contact with the second dielectric layer (Fig 12).

Regarding claim 18. Kao discloses The semiconductor structure of claim 16, wherein the first portion of the etch stop layer is exposed to the void region and is separated from the second dielectric layer (Fig 12).

Regarding claim 19. Kao discloses The semiconductor structure of claim 16, further comprising a barrier layer 216 extending from a sidewall of the second portion of the etch stop layer to a top surface of the second portion of the etch stop layer (Fig 12: top surface of 216 is coplanar with the top surface of the second portion of the etch stop layer).

Allowable Subject Matter
Claims 4-8 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the barrier layer is in contact with the low-k dielectric layer”.

Regarding claim 5. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a capping layer covering the conductive layer; and a dielectric layer over the capping layer”.

Regarding claim 11. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the capping layer terminates prior to reaching the etch stop layer”.

Regarding claim 12. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the barrier layer and the etch stop layer are exposed to the void region”.



Claims 17 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 17. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the second portion of the etch stop layer forms a curved interface with the second dielectric layer”.

Regarding claim 20. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the barrier layer is in contact with the second dielectric layer”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826